PER CURIAM.
Cause No. 64748 entitled “Nancy Stewart, Plaintiff, vs. Biven Stewart, Defendant”, was assigned for disposition of preliminary matters to the court commissioner sitting in Maricopa County. Upon his disqualification pursuant to A.R.S. § 12—409 the cause ultimately reached the assignment division which ordered it transferred to the judge then presiding in Division 10. On stipulation of counsel the judge there presiding directed that the case be transferred to the Honorable Henry S. Stevens presiding in Division 3. Judge Stevens being of the opinion that he was without jurisdiction, refused to hear the matter. This application for writ of mandamus followed.
Judge Stevens is a duly elected, qualified and acting judge in and for the County of Maricopa. Pursuant to the Constitution and Statutes of this State, the court over which he presides has jurisdiction of the persons and subject matter of the action. Procedural irregularities, if any, in the transfer of the cause to Judge Stevens were not jurisdictional and were cured by counsels’ stipulation that he was selected as the judge to hear the matter then pending.
It is ordered the permanent writ of mandamus issue directing respondent, Henry S. Stevens, Judge, to proceed forthwith to a hearing and determination of the matters presently pending in Cause No. 64748.